White, J.,
(dissenting.) I can find nothing in the record of this cause to warrant the rejection by the municipal court of Buffalo of the evidence of the defendant upon the trial to the effect that $30 of the purchase price of the *664horse was to be paid in services of the defendant, and his readiness to perform. "To that extent I think tile defense was established. To my mind the evidence of the defendant on those points was neither unreasonable norsuspieious. The respondent’s counsel concedes, in his brief, that “the contract for the building of the chimney was a * * * promise held out by the plaintiff that, if the defendant would purchase the horse, the plaintiff would employ the defendant to build a chimney for him.” I am unable to see in such a case how the contracting party can be compelled to pay money, instead of being allowed to perform the stipulated services, without alleging and proving his refusal to perform them.